DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 21-22) in the reply filed on 2/11/21 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (2015/0380621).
Re claim 1, Chae et al. disclose an array comprising a plurality of light-emitting diodes (LEDs) (Fig. 8b); and a reflector (39), which include a highly reflective metal [0093] & [0095]) that is in ohmic contact with at least two adjacent LEDs of the plurality of LEDs (semiconductor layer 23, [0093]), wherein: each LED of the plurality of LEDs comprises 
Re claim 2, Chae et al. disclose wherein an n contact is formed at an interface between the reflector and an n-type layer of a semiconductor (for example, by the ohmic contact [0093]).

Re claim 4, Chae et al. disclose wherein the two adjacent LEDs are adjacent along a lateral direction, and the interface is located at a flat area of the semiconductor between the two adjacent LEDs (Fig. 8b).
Re claim 5, Chae et al. disclose wherein the two adjacent LEDs are adjacent along a diagonal direction, and the interface is located at a flat area of the semiconductor between the two adjacent LEDs (Fig. 8b).
Re claim 21, Chae et al. disclose in Fig. 8b wherein: the array includes a plurality of stacks of layers on a surface of a semiconductor, each stack corresponding to an individual LED of the plurality of LEDs; the p contact (35) of each LED is located at an interface between the stack to which the LED corresponds and a p-type layer (27) of the semiconductor; each LED includes a mesa shape formed as a result of etching the semiconductor; for each LED, a dielectric (37) is located on at least a portion of the mesa shape and at least a portion of the corresponding stack; the reflector (39) is located on at least a portion of the dielectric for each LED of the at least two adjacent LEDs; and the reflector (39) is further located on at least a portion of the semiconductor (23).
Re claim 22, Chae et al. disclose further comprising: an n contact (39) located at an interface between the reflector and an n-type layer of the semiconductor, wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. as applied to claims 1, 2, 4, 5, 21 and 22 above, and further in view of Bergmann et al. (2017/0271561).
Re claim 3, Chae et al. disclose wherein the two adjacent LEDs are adjacent along a lateral direction (Fig. 8b), but fails to disclose wherein the interface is located at an intersection between sloped sides of the two adjacent LEDs.  Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions (angles & slopes) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations (angles & slopes) are prima facie obvious absent a disclosure that the limitations are for 

Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re claim 6, Bergmann et al. disclose wherein the p contact is formed at an interface between a transparent conducting oxide layer of the LED and a p-type layer of the semiconductor (“transparent conductive layer” [0224]).
It would have been within the scope of one of ordinary skill in the art to combine the teachings of Chae et al. and Bergmann et al. to enable the p contact to be formed as taught by of Bergmann et al. in Chae et al. to enable connection between the p contacts.
Re claim 7, conical mesa shapes for LEDs are well known in the art at the time of Applicant’s invention.  Furthermore, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions (shape) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations (shape) are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC 

Re claim 8, Bergmann et al. disclose further comprising a metallic mesh (160 & Fig. 55) that is in physical contact with a blocking metal of each LED of the plurality of LEDs.
Re claim 9, One of ordinary skill in the art would have been led to the recited pitch through routine experimentation to achieve a desired LEDs performance.  
               In addition, the selection of the LEDs pitch, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               
Note that the specification contains no disclosure of either the critical nature of the claimed LEDs pitch or any unexpected results arising therefrom. Where patentability is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

(EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        April 6, 2021